Citation Nr: 1521952	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  07-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for onychomycosis and foot fungus.

5.  Entitlement to a compensable evaluation for foreign folliculitis and lichen simplex chronicus on head.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2008, December 2008, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The February 2008 decision denied an award of TDIU benefits; the December 2008 decision denied service connection for peripheral neuropathy of both lower extremities; and the November 2014 decision denied the other issues on appeal. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2009.  

The Board remanded the matters of TDIU and service connection for peripheral neuropathy in July 2009.  In March 2011, the Board issued a decision on those matters.  In a November 2011 Order, the United States Court of Appeals for Veterans Claims (Court) approved a November 2011 Joint Motion for Remand (JMR) which remanded those matters to the Board.  Subsequent to the November 2011 JMR, the Board remanded those two matters in April 2012 for further evidentiary development.

The November 2014 rating decision denied the Veteran's claims of entitlement to an increased rating for PTSD, onychomycosis and foot fungus, and pityriasis foreign folliculitis and lichen simplex chronicus.  The Veteran filed a timely Notice of Disagreement (NOD) in December 2014.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the December 2014 NOD.  With respect to the Veteran's NOD, the Board notes that he does not specifically state which issues he disagrees with, but rather broadly discussed fungus and skin conditions.  As the evidence suggests that the Veteran originally filed a claim for PTSD based off of sleep problems due to foot fungus, the Board finds that the Veteran's December 2014 NOD encompasses these three issues decided in the November 2014 rating decision, as they are all potentially linked to the condition of the Veteran's skin.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Peripheral Neuropathy

As previously noted, this matter was remanded by the Board in April 2012 for a VA examination to determine the etiology of the Veteran's claimed peripheral neuropathy of the lower extremities.  Pursuant to the Board's remand, the Veteran was afforded a May 2012 VA examination.

The Veteran's representative submitted a September 2014 statement questioning the adequacy of the May 2012 VA examiner's opinion for a variety of reasons.  For the following reasons, the Board agrees with the representative's contentions and finds the May 2012 VA examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, a new VA examination or addendum opinion is necessary.

As alleged by the representative, the examiner did not properly address the contention that symptoms of athlete's foot can overlap with symptoms of peripheral neuropathy.  Thus, the examiner should address how documented in-service athlete's foot may be relevant to the Veteran's currently diagnosed peripheral neuropathy.  Secondly, the representative has submitted medical literature suggesting that, despite the examiner's rationale, pain from peripheral neuropathy may be intermittent.  This literature should be specifically addressed in any future opinion.  Additionally, the examiner did not properly address the Veteran's assertions that he has had ongoing symptoms of peripheral neuropathy since his service.  Finally, the examiner should address the representative's contention that the Veteran's separation examination may not have been able to properly diagnose peripheral neuropathy as it is unclear that electronic diagnostic studies were performed.

TDIU

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Other Issues on Appeal

As previously discussed, a SOC was not issued with respect to the Veteran's claims of entitlement to an increased rating for PTSD, onychomycosis and foot fungus, and pityriasis foreign folliculitis and lichen simplex chronicus.  The Veteran did submit a timely Notice of Disagreement (NOD) in December 2014, after the November 2014 rating decision.  The record does not indicate that a SOC has been issued in response to the December 2014 NOD.
Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's claims of entitlement to an increased rating for PTSD, onychomycosis and foot fungus, and pityriasis foreign folliculitis and lichen simplex chronicus.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed. 

2.  Return the claims file to the May 2012 VA examiner to provide an opinion regarding the etiology of the Veteran's peripheral neuropathy of the lower extremities.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is adequate.  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Specifically, the examiner should indicate that he/she reviewed the lay statements submitted by the Veteran.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 


Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to:

a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the lower extremities was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy of the lower extremities is due to or aggravated by the Veteran's onychomycosis and foot fungus.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of peripheral neuropathy of both lower extremities is attributable to the service-connected disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In providing this opinion, the examiner should discuss any relevant medical or lay evidence.  This includes the lay statements from the Veteran and his representative, the contentions in the Veteran's September 2014 statement regarding the adequacy of the May 2012 VA examination,  and medical literature submitted by the Veteran. 

These specific questions should be addressed by the examiner in rendering the opinion: (1) is there potential overlap between symptoms of athlete's foot and symptoms of peripheral neuropathy, and if so how is this relevant to documentation in the Veteran's service treatment records; (2) address the medical literature regarding potential intermittency of peripheral neuropathy symptoms and how this may apply to the Veteran's condition; (3) the adequacy of the Veteran's separation examination in determining if he had peripheral neuropathy upon separation, particularly in light of the first two questions; and (4) address the Veteran's contention with respect to continued symptoms since service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of his service-connected disabilities on the Veteran's ability to work. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.
The examiner(s) should interview the Veteran as to his employment and education history. The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected disabilities preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  Although the Board notes that the issue of service-connection for peripheral neuropathy of the lower extremities may not yet be decided at the time of examination, the examiner(s) should comment on the functional effect of this condition as well.  The examiner(s) should set forth a rationale for the conclusions reached.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


